Citation Nr: 1430173	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-32 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, psychotic disorder, schizoaffective disorder, and adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
January 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board has characterized the issues differently than did the RO, which listed service connection for PTSD as one issue and separately adjudicated service connection for schizophrenia (though not other diagnoses), rather than adjudicating all diagnoses as one issue of service connection for an acquired psychiatric disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a psychiatric disability claim includes any psychiatric disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  VA has a duty to fully and sympathetically develop the claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  The Board's characterization of the claims is consistent with this duty.  While the RO has denied service connection for schizophrenia in an April 2010 rating decision, the Board finds that schizophrenia is considered within the other-than-PTSD diagnoses on appeal in light of Clemons and the Veteran's statements in the August 2010 VA Form 9.

The Board recognizes that in most cases it may be more efficient to address all diagnosed psychiatric disorders as part of one issue of service connection for psychiatric disorder, as all service-connected psychiatric disorders would be rated as one disability under 38 C.F.R. § 4.130 (2013) and the grant of service connection for two distinct diagnosed psychiatric disorders would likely involve prohibited pyramiding under 38 C.F.R. § 4.14 (2013).  In this case, however, because of the distinct regulatory requirements for service connection for PTSD, the Board finds that the aspect of the claim for service connection for PTSD is ready for adjudication on the merits, whereas the aspect of the broadened claim for service connection for non-PTSD psychiatric disorders is not ready for adjudication.  Such bifurcation of a claim generally is within the VA Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the VA Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380 (Fed. Cir. 2011).

While the Board is adjudicating the claim for service connection for psychiatric disorder as two separate issues, in order to comply with the Court's decision in Clemons, it is doing so to afford the Veteran the benefit of assistance with regard to the remaining aspect of the claim.  The Veteran is not prejudiced by the Board's adjudication of the claim as two issues on appeal because any final decision of the Board is appealable to the Court.  Tyrues, 23 Vet. App. at 178 (overruling Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), to the extent that "the Court retains its discretion to determine at the threshold that a claim or theory denied by the Board in any such decision or portion of a decision on review is so inextricably intertwined with matters still pending before VA that it should be remanded to VA to await development or disposition of a claim or theory not yet finally decided by VA").

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD. 

2.  An in-service stressor sufficient to cause PTSD has not been verified.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, notice was provided to the Veteran in April 2009, prior to the initial AOJ adjudication in August 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The notice letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service treatment records, and the Veteran's own statements in support of his claims.  The record also contains a formal finding of unavailability of the service personnel records between January 1969 and February 1971; VA found that all efforts to obtain these records were exhausted and that future attempts are futile.  See Id.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 
38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4).

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  A medical examination or medical opinion may be deemed necessary where the record contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  The Board finds that a VA examination is not necessary with respect to the claim for service connection for PTSD.  As discussed below, the Board finds that an in-service PTSD stressor has not been verified.  As such, a VA examination is not necessary for disposition of the claim for service connection for PTSD because there is no stressor event in service to which a current diagnosis of PTSD could be related by medical opinion.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  Any medical opinion which purported to provide a nexus between the Veteran's PTSD and stressor during service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection for PTSD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

PTSD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2013).  In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. 
§ 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has PTSD as a result of military service.  The Board finds that the Veteran has a current PTSD diagnosis consistent with DSM-IV.  See April 2009 VA mental health note.  However, the Board finds that the weight of the lay and medical evidence of record establishes that the currently-diagnosed PTSD is not related to a verified in-service stressor.

With respect to an in-service stressor, the Veteran stated that during training in Fort Bragg, North Carolina, he was preparing to throw a hand grenade when it slipped out of his hand and a drill sergeant picked it up and threw it further away, but it still exploded within feet from where the Veteran was standing.  The Veteran indicated that he went into shock and started having hallucinations and flashbacks related to this event afterwards because he had learned that another soldier was killed in a similar accident.  The Board finds that the Veteran did not engage in combat with the enemy and that the alleged stressor is not related to combat; accordingly, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor and the record does not contain service records or other evidence to corroborate the Veteran's statements.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Moreau, 9 Vet. App. at 394.  

VA submitted information about the claimed stressor to the US Army and Joint Service Records Research Center (JSRRC) for verification.  The June 2009 JSRRC response indicated that the history did not verify an incident in which a soldier assigned to the Veteran's battalion dropped a hand grenade during a training exercise; the JSRRC was also unable to verify the Veteran's statement that another soldier had been killed in a similar accident because the Veteran did not provide the name or unit information of that soldier.  Because the service personnel records are unavailable and service treatment records show no treatment relating to the alleged stressor, the JSRRC determined that the alleged PTSD in-service stressor could not be verified.  Because the Board is not bound to accept uncorroborated accounts of stressors, the Board finds that there is no verified in-service PTSD stressor.  See Wood, 1 Vet. App. 190.  

Service treatment records show no complaints, treatment, or diagnosis related to PTSD.  The February 1971 service separation examination shows a normal psychiatric evaluation and the concurrent report of medical history, completed by the Veteran, showed that the Veteran denied depression or excessive worry, nervous trouble of any sort, frequent trouble sleeping, frequent or terrifying nightmares, and loss of memory or amnesia, while noting other problems such as foot trouble.  Accordingly, the Board finds that the weight of lay and medical evidence of record establishes that there was no in-service occurrence of PTSD or even symptoms of PTSD.  

The Board has considered the March 2009 VA mental health note, in which a VA PTSD clinical psychologist indicated that in his opinion the Veteran does not have PTSD and that his severe and persistent mental health problems may have been precipitated by traumatic circumstances experienced during military training; however, the VA psychologist stated that the pattern of past and current symptoms is clearly more efficiently diagnosed as schizophrenia.  The VA psychologist did not relate the Veteran's PTSD to a specific verified in-service stressor.  Moreover, the VA psychiatrist did not report which traumatic events resulted in the Veteran's mental health problems; therefore, this statement is of no probative value to the issue of service connection for PTSD because it is not based on a verified in-service stressor. 

Based on the foregoing, the Board finds that the weight of the evidence demonstrates that the Veteran did not participate in combat with the enemy during service and that the claimed noncombat in-service stressor has not been verified.  As the preponderance of the evidence is against the claim for service connection for PTSD, the issue must be denied, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.


REMAND

The issue of service connection for an acquired psychiatric disorder other than PTSD is remanded for a VA examination with an opinion.  The record reflects that the Veteran has been diagnosed with Axis I diagnoses of major depressive disorder, psychotic disorder, schizoaffective disorder, and adjustment disorder.  The February 1971 service separation examination noted a diagnosis of immaturity, but that the Veteran was able to distinguish from right and wrong.  The Veteran claims that the current psychiatric problems are related to an in-service hand grenade accident as described above.  A VA PTSD clinical psychologist stated that the Veteran's severe and persistent mental health problems may have been precipitated by traumatic circumstances experienced during military training and that the pattern of past and current symptoms is clearly more efficiently diagnosed as schizophrenia.  Therefore, a VA examination and opinion would assist in determining the etiology of any current psychiatric disabilities other than PTSD.

Accordingly, service connection for a psychiatric disability other PTSD is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA examination, to assist in determining the nature and etiology of any current psychiatric disorder other than PTSD.  

The claims file should be made available to the VA examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.    

Based on review of the appropriate records, for each diagnosis of a psychiatric disability other than PTSD, the examiner is requested to provide two alternative opinions based on the assumptions provided below:

a. Assuming that the hand grenade accident as described below actually occurred, is it as likely as not (i.e., to at least a 50 percent degree of probability) that an acquired psychiatric disability (other than PTSD) is related to the hand grenade accident as described by the Veteran?

b. Assuming that the grenade accident did NOT occur, is it as likely as not (i.e., to at least a 50 percent degree of probability) that an acquired psychiatric disability (other than PTSD) had its onset during, or was otherwise causally or etiologically related to service?

The hand grenade accident as described by the Veteran was that during training in Fort Bragg, North Carolina, the Veteran was preparing to throw a hand grenade when it slipped out of his hand and a drill sergeant picked it up and threw it further away, but it still exploded within feet from where the Veteran was standing.  The Veteran indicated that he went into shock and started having hallucinations and flashbacks related to this event afterwards because he had learned that another soldier was killed in a similar accident.  

The term "as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as to find against it. 

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.

2. Thereafter, readjudicate the issue of service connection for an acquired psychiatric disability other than PTSD.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


